 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-20-0165-01-PHX-JJT
10                  Plaintiff,                         DETENTION ORDER
11   v.
12   John Michael Caruso,
13                  Defendant.
14
15          This matter came before this Court on Defendant’s Emergency Motion to Reopen
16   Detention Hearing, filed on April 1, 2020 (Doc. 47). The Government filed its response
17   on April 6, 2020 (Doc. 49).
18          The Defendant appeared before this Court for a detention hearing on February 7,
19   2020, and the Court heard argument. Prior to the hearing, this Court reviewed the Pretrial
20   Services Report (Doc. 9 – sealed), the Government’s Motion for Detention Pending Trial
21   (Doc. 14), and Defendant’s Opposition (Doc. 23). This Court ordered Defendant detained,
22   and set forth the following as the basis for Defendant’s detention pending trial as a flight
23   risk and danger:
                   Defendant is charged by criminal complaint with one count of
24
            Conspiracy to Commit the crimes of Wire Fraud and Money Laundering.
25          (Doc. 3.) In the complaint, Defendant is charged with carrying out a Ponzi
            “cryptocurrency” scheme that defrauded over 100 victims of at least 7.5
26          million dollars. The offense is alleged to have been committed in a relatively
27          short period of time, since June 2018. During this time, it is alleged by the
            Government that bank records and casino records establish that Defendant
28          lived an extravagant lifestyle, to include taking 30 trips to Las Vegas where
 1   he lost over a million dollars gambling in a 13-month period. Defendant has
 2   flown on private jets to numerous domestic and overseas destinations.
     Defendant has also spent, during this same time period, hundreds of
 3   thousands of dollars on personal luxury items: - in contrast to Arizona
     Department of Economic Security records showing earnings of $22,800 in
 4
     2018. The Government asserts that, as investigators have not been able to
 5   trace where all of the investor money in Defendant’s alleged scheme has
     gone, the Defendant could utilize those funds to flee the jurisdiction. The
 6
     Government has also asserted that their financial investigation has uncovered
 7   no evidence of any legitimate investment of investor funds.
             Defendant is 27 years of age and has seven prior felony convictions,
 8   beginning with two counts of “Extortion Threats” at the age of 18, committed
 9   in Collier County, Florida. Although he received probation for those
     offenses, he violated probation on three different occasions, two times for
10   committing new crimes, and once for an unknown reason in 2016, after
11   which he was sentenced to three years in prison. Defendant was released
     from prison in November, 2017, just months before he is alleged to have
12   committed the present offense.
13           Defendant was also convicted of two counts of felony Theft–Obtain
     by Misrepresentation, in Scottsdale, Arizona, for which he ultimately
14   received seven years’ probation. While on probation, he was convicted of
15   felony Forgery–Offers Forged Instruments, in Scottsdale, Arizona, for which
     he received a year in jail and five years of probation. Thereafter, and also
16   while on probation, Defendant was convicted of two counts of Fraudulent
     Schemes/Artifices, in Maricopa County, Arizona, for which he received 90
17
     days custody and five years of probation.
18           Defendant has a record of dishonesty, as evidenced by his criminal
     record, and by the statements he made to the interviewing U.S. Pretrial
19
     Services Officer. He advised her that he had no history of gambling, which
20   is contradicted by the Government’s evidence. Defendant also stated that he
     attended college, and that he worked in the past as a paralegal, although his
21   mother indicated that Defendant did not further his education after high
22   school. In promotional materials for his cryptocurrency business, Defendant
     represented that his wealth had grown into the millions of dollars between
23   2009 and 2017, which was the time period Defendant was on probation or in
24   prison for crimes committed. Although Defendant faces only a five-year
     maximum sentence for the charge against him, he is likely looking at
25   substantial time in prison if convicted, based upon his criminal history.
26           Defendant has substantial ties to the community, as evidenced by the
     numerous letters submitted to the Court on his behalf from family and
27   friends. He has proposed that a friend, Greg Price, mortgage the $140,873
28   equity in his $340,873 home to secure a bond for Defendant. Mr. Price has
     also agreed to serve as a third-party custodian. The Government proffered


                                         -2-
 1          that Mr. Price is associated with Defendant’s father in a business that has
 2          received approximately $140,000.00 from Defendant’s company.
                   The Court finds, based upon the above, that the Government has
 3          presented, by a preponderance of the evidence, that Defendant poses a
            serious flight risk, and that, by clear and convincing evidence, that Defendant
 4
            poses a danger to the community. The Defendant has committed several
 5          crimes while under the supervision of courts. There is evidence that he has,
            in a relatively short period of time, received millions of dollars, travelled
 6
            abroad, gambled a significant amount of money, and has a track record of
 7          dishonesty. He has been convicted of violent felonies (extortion threats) and
            five separate felony convictions for fraud-related offenses. He has either
 8          been on probation or in prison nearly continuously from the time he was 18
 9          years of age, and now is accused of serious financial fraud.
                   Considering the factors set forth in 18 U.S.C. § 3142(g), the Court
10          determines that no conditions, or combinations of conditions will assure the
11          appearance of the defendant as required, or the safety of any other person and
            the community.
12   (Doc. 27).
13
            Defendant did not appeal this Court’s February 7, 2020, detention order to the
14
     presiding District Court Judge.
15
            The Bail Reform Act permits the “reopening” of detention:
16
                  at any time before trial, if the judicial officer finds that
17                information exists that was not known to the movant at the
                  time of the hearing and that has a material bearing on the
18
                  issue whether there are conditions of release that will
19                reasonably assure the appearance of such person as required.
     18 U.S.C. § 3142(f)(2)(b)
20
            Defendant now seeks to reopen this detention hearing on two new grounds1: 1) the
21
     spread of COVID-19 presents a grave and deadly threat to Defendant because he is
22
     incarcerated, and (2) Defendant’s friend, Mr. Price has agreed to increase the amount of
23
     secured bond from $140,000 to $300,000. As a preliminary matter, this Court finds that
24
     the increased amount of proposed bond amount does not change this Court’s previous
25
     analysis and conclusion, particularly given Mr. Price’s relationship with Defendant and his
26
     father2, and particularly as the bond amount is not sufficient to assure the safety of the
27
     1
       Much of Defendant’s argument is a re-hash of arguments made at the detention hearing.
28   The Court will not re-consider previously made arguments.
     2
       See, Doc. 49-3, in addition to findings from detention hearing.

                                                 -3-
 1   community or Defendant’s appearance given the numerous other factors cited by the Court
 2   in support of detention.
 3          To the extent Defendant’s motion is based upon the Defendant’s increased risk of
 4   contracting COVID 19 while in pretrial detention at CoreCivic, Defendant only speculates
 5   as to the risk. Although it is undisputed that COVID 19 presents a serious health risk to
 6   the general public, most governments, institutions (to include housing facilities) are taking
 7   measures to minimize the risk. Defendant does not cite to sources that describe the steps
 8   taken by CoreCivic to minimize the risk, nor to sources that describe he institution’s virus
 9   detection and treatment capacity. Additionally, Defendant is young man, 28 years of age,
10   and has no reported serious underlying medical conditions.
11          This Court agrees with the conclusion of the Court in United States v. Caddo, in that
12   “too much is speculative to outweigh the legitimate countervailing concerns the
13   government raises,” No. CR 18-08341-002-PCT-JJT, (D. Ariz. March 23, 2020, doc. 174
14   at 3). Additionally, although some Courts have found that the current pandemic in certain
15   circumstances justified release of a previously detained defendant, many Courts have not,
16   thus supporting review on a case-by-case basis. See, United States v. Motley, No. 19-cr-
17   00026-LRH-WGC-1 (D. Nevada, Apr. 2, 2020, No. 137 at 6) (collecting cases). Since
18   Defendant was detained, he has been indicted on 17 felony counts of conspiracy, wire fraud
19   and money laundering. The indictment alleges a scheme to defraud victims of at least 9
20   million dollars. Since his arrest, Defendant and his father have contacted some of the
21   alleged victims.
22          Defendant also does not establish how his trial preparation is hampered in any
23   significant way by COVID 19, or that the trial will be substantially delayed.
24          Finding that Defendant has not presented new information that changes this Court’s
25   previous finding that this Defendant should be detained pending trial, the Court will deny
26   Defendant’s motion to reopen detention hearing.
27   \\\
28   \\\


                                                 -4-
 1         IT IS ORDERED denying Defendant’s Emergency Motion to Reopen Detention
 2   Hearing (Doc. 47).
 3                Dated this 8th day of April, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -5-
